UNPUBLISHED ORDER
                              Not to be cited per Circuit Rule 53




              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Argued February 15, 2005
                              Decided September 23, 2005

                                           Before

                      Hon. WILLIAM J. BAUER, Circuit Judge

                      Hon. ILANA DIAMOND ROVNER, Circuit Judge

                      Hon. ANN CLAIRE WILLIAMS, Circuit Judge



No. 04-2952

UNITED STATES OF AMERICA,                           Appeal from the United States District
    Plaintiff-Appellee,                             Court for the Western District of
                                                    Wisconsin.
      v.
                                                    No. 03 CR 126
CHRISTOPHER L. TEMPLE,
    Defendant-Appellant.                            Barbara B. Crabb,
                                                    Chief Judge.

                                         ORDER

       Christopher L. Temple pled guilty to mail fraud in violation of 18 U.S.C. § 1341
and money laundering in violation of 18 U.S.C. § 1956(a)(1)(A)(i). On appeal, Temple
only challenges the sentence in light of United States v. Booker, --- U.S. ----, 125 S. Ct.
738 (2005) and raises error with the Presentence Investigation Report (PSR) as well as
the conditions of his supervised release. We find no error with the district court’s
Sentencing Guidelines calculations or the conditions of supervised release and,
therefore, affirm Temple’s sentence.
No. 04-2952                                                                        Page 2

       On February 5, 2004, Temple entered into a plea agreement with the United
States, agreeing to plead guilty to mail fraud and money laundering. At the plea
hearing, the United States proffered that, as to mail fraud count, an investor invested
$75,000 with Temple based on Temple’s fraudulent misrepresentations. As to money
laundering, the United States proffered that it could prove that an investor gave Temple
$100,000, which led to a $70,000 wire transfer to Temple’s checking account in Spooner,
Wisconsin. A $10,000 check from Temple’s Spooner account was then sent to another
investor in Ohio. The range of total amount lost based on the $75,000 check (mail
fraud) and the $100,000 investment (money laundering) was more than $120,000 but
less than $200,000.
       At the sentencing hearing, Temple objected to the PSR’s finding that Temple was
associated with the United Citizens for Justice, the Militia of Montana, and the Aryan
Nations. Temple denied any association with these groups and asked the court to strike
the references as “inflammatory, inaccurate, and irrelevant.” The United States
indicated that it thought the references were appropriate for the Bureau of Prisons’
(“BOP”) information but that the alleged associations should not play any role in the
court’s sentencing determination. The district court agreed, overruled the objection,
and made it clear that the purported connection between Temple and the groups listed
played no role in the court’s sentencing analysis, stating, “I should add that I don’t
believe it enters into the sentencing decision.”
        Temple next objected to the PSR’s calculation that there were 80 individual
victims. Temple argued that married couples he defrauded should be counted as only
one victim rather than two as found in the PSR. The district court overruled that
objection as well and ruled that a married couple in this case constituted two individual
victims. Temple also objected to the supervision plan requirement that he provide
public notification of his conviction in all articles he writes or in any publication he
owns, edits or contributes to in any way. The court overruled this objection and found
that Temple used articles he wrote and newsletters he produced to lure his victims to
send him money to invest on their behalf. Based on this finding, the court stated that
“it’s critical to protect the public for the period of time that Mr. Temple would be on
supervised release from his building up that same level of trust in people that they
would turn over money to him and for that reason I will keep the requirement.”
Finally, Temple argued that the court should not use the guidelines range of 87-108
months as he had not admitted a loss of between $120,000 and $200,000. Instead, the
court should begin its analysis with a base level of six but then increase only four levels
based on the loss of $10,000. The court also rejected this motion for downward
departure.
      The district court imposed its sentence prior to the Supreme Court’s decision in
Booker. In attempting to predict the outcome of Booker, the court indicated that it
would not impose a sentence under the guidelines based on facts not found by a jury nor
admitted by Temple. The court also concluded that the guidelines were not severable
No. 04-2952                                                                        Page 3

and would look to the guidelines as suggestive and not binding. Starting with a base
level of six, the court added: (1) sixteen levels because the total loss, total investments
minus all repayments, exceeded one million dollars; (2) four levels because the conduct
involved more than 50 victims (counting each married couple as two victims); (3) two
levels because the offense violated an administrative order from the Wisconsin
Department of Securities; (4) two levels because Temple pled guilty to money laundering
under 18 U.S.C. § 1956; and (5) two levels because Temple abused a position of trust.
The district court subtracted three levels for acceptance of responsibility, yielding an
offense level of 29 with a criminal history I and a corresponding range of 87-108
months. Based on these calculations, the court imposed a sentence of 72 months
imprisonment with three years supervised release. The court reiterated that the public
notification requirement was “[a]ppropriate and necessary to protect the public from
the commission of further crimes pursuant to the provision of 18 United States Code
Sections 3553(a)(2)(C) and 3583(d)” and ordered Temple to pay a $200 criminal
assessment penalty and restitution of $1,019,579.09.
       In the first alternative sentence, the district court ordered that Temple should
be sentenced to 87 months imprisonment if the Supreme Court found that the
guidelines were constitutional and mandatory. In the second alternative, if the Supreme
Court deemed the Guidelines severable but disallowed judicial fact-finding, the district
court would have imposed an 18-month sentence starting with a base level of 6, adding
a 10-level increase based on an admitted amount of loss between $120,000 and
$200,000, and departing downward 3 levels for acceptance of responsibility.
        In this case, the district judge aptly predicted the Supreme Court's reasoning in
United States v. Booker, ---U.S. ----, 125 S. Ct. 738 (2005). E.g., United States v. Bryant,
No. 04-2850, 2005 WL 2000981, at *3 (7th Cir. 2005). Because she treated the
guidelines as advisory, none of her suggested sentences run afoul of Booker or the Sixth
Amendment. In particular, by treating the guidelines as advisory, the district court
sidestepped the constitutional infirmity of judicial fact-finding coupled with mandatory
application of the guidelines. Booker, 124 S. Ct. at 750. 764. Consistent with the
Supreme Court's decision in Booker, the district court correctly computed the guidelines
sentence just as she would have done before Booker to be 87-108 months, see United
States v. Dean, 414 F.3d 725, 727 (7th Cir. 2005), and then, because Booker demoted the
guidelines from mandatory to advisory status, decided whether the guidelines sentence
is the correct sentence to give the particular defendant. In this case, for this defendant,
the district court imposed a sentence of 72 months imprisonment and three years
supervised release and, as a result, we find no Booker error in this sentence.
       In addition, we find no error in the court’s factual determinations made during
sentencing. We review factual findings for clear error. United States v. Corral, 324 F.3d
866, 870 (7th Cir. 2003). Under this deferential standard, we find that each of the
district court’s factual findings was supported by the record in this case, and each of
Temple’s questions of the court’s factual findings amount to nothing more than a
No. 04-2952                                                                        Page 4

difference in opinion rather than a lack of evidence in support. In addition, we conclude
that the district court properly stated that it would not use the only controverted fact
left unresolved by the district court in sentencing, Temple’s purported association with
the United Citizens for Justice, the Militia of Montana, and the Aryan Nation. We also
find that the district court did not abuse its discretion in imposing the public
notification requirement to Temple’s supervised release. “The task of shaping the
conditions of supervised release to achieve [ ] statutorily mandated goals is committed
to the sound discretion of the district court.” United States v. Monteiro, 270 F.3d 465,
469 (7th Cir. 2001). Consequently, we review a district court's decision to impose
special conditions of supervised release for an abuse of discretion. Id. We agree with
the district court that the public notification requirement is appropriate and necessary
to protect the public from the commission of further crimes.
       Finally, pursuant to Booker, we must evaluate the reasonableness of Temple’s
sentence. 125 S. Ct. at 765. We have recognized that sentences properly calculated under
the guidelines are entitled to a rebuttable presumption of reasonableness. See United
States v. Mykytiuk, 415 F.3d 606 (7th Cir.2005). Because the discretionary sentence
imposed by the district court in this case is slightly below the properly calculated
guidelines range, the district court is compelled to offer some justification based on the
factors of 18 U.S.C. § 3553(a) to enable this Court to assess the reasonableness of the
sentence imposed. Dean, 414 F.3d at 729.
       In this case, the district court concluded that the applicable guidelines would have
called for a sentence between 87 and 108 months and imposed a discretionary sentence
of 72 months, noting that Temple’s crime was serious, conducted over a long period of
time, rested on extensive misrepresentations, and had a severe effect on the financial
well-being of his victims, many of whom were elderly. The district court noted that the
six-year sentence reflected the seriousness of Temple’s crimes and protected the
community. In imposing a sentence less than the advisory guideline range, the court
explained that the sentence was not so long as to unduly delay Temple’s opportunity to
begin making restitution to his many elderly victims and also recognized his extensive
cooperation with the authorities during the investigation of the offense. We find that
the district court properly gave full consideration to various factors at play under §
3553(a) and the resulting sentence is reasonable. Temple’s arguments contesting the
district court’s treatment of § 3553(a) are unconvincing.1
       Accordingly, we AFFIRM Temple’s 72 month sentence and conditions of supervised
release as imposed by the district court.




      1
       In supplemental briefing after the Supreme Court’s ruling in Booker, the
Government concedes the reasonableness of the six-year sentence.